DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 10-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carey et al. (US 2003/0196732 A1, hereafter “Carey”) in view of Koda et al. (JP 2015/098052 A, hereafter “Koda”, see attached translation).
Regarding claims 1-2, 4-5 and 7, Carey discloses a corrosion-resistant tin-based alloy having an alloy constitution comprising (in mass %): 0.01% (100ppm) Bi (this meets 82-300 ppm); 0.05% (500 ppm) or 0.1% (1000ppm) Pb; 0.01% (100ppm) or 0.05% (500 ppm) Sb; and a remaining major amount of Sn ([0210]- examples D, G, H, I, [0211], [0280]), wherein the amounts of respective elements overlap with the respective recited ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. With respect to “solder alloy”, Carey teaches that the corrosion resistant tin-based alloy is useful in a wide variety of applications including solder [0021]; it can be formed into a metal alloy strip by roll forming into a wire, tube or other shapes and can be used for pipes, wire, cable, solder or welding wire as suitable [0186], exhibiting excellent bonding and corrosion resistance properties [0187]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize the tin-based alloy as solder alloy in Carey since it would provide excellent corrosion resistance.
Carey does not disclose 10-25 ppm arsenic in the tin-based alloy. However, Koda (also drawn to solder alloy) discloses a tin-based solder composition including a trace amount of arsenic so that an increase in viscosity after manufacturing a solder paste can be suppressed [0011-0012]. Specifically, Koda teaches including As in a range of 20ppm-100ppm in order to suppress increase in viscosity [0011, 0017], wherein 20ppm falls within the claimed range of 10-25ppm. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate about 20ppm As in the Sn-based solder alloy of Carey because it would help to prevent increased viscosity in manufacturing a solder paste.
Thus, Carey as modified by Koda discloses an exemplary solder alloy comprising 20ppm As, 100ppm Bi, 1000ppm Pb, 500ppm Sb, and a remaining majority being Sn. Using these respective amounts of elements, the recited formula 1 results in a value of 1660, which meets claimed range of between 300 to 2372 and the recited formula 2 results in a value of 50.9, which falls within the claimed range between 20.4 to 111. 
As to claims 10-12, examiner notes that claims include 0 ppm by mass and so, these elements are optional.  
As to claims 13-14 and 17, examiner again notes that claims recite 0 ppm or 0% by mass for Ni, Fe, Ag, Cu and so, these elements are not required.   
As to claim 10, Carey discloses 0.005% (50 ppm) Ni (alloy example D), which falls within the claimed range of 0-600 ppm.
As to claim 11, in one embodiment, Carey disclose ≤0.005% Fe (≤50 ppm- example B), which falls within the claimed range of 0-100 ppm.
As to claims 13-14, Carey disclose ≤0.005% Fe (≤50 ppm) and ≤0.05% Ni (≤ 500 ppm) [example B], which falls within the claimed ranges and meets the recited formulas. Therefore, these claims are at least rendered obvious.
As to claim 17, Carey discloses ≤0.05% Cu (≤500 ppm- example B), which meets the claimed range of 0-0.9% Cu.
As to claim 19, Carey teaches that the corrosion resistant tin-based alloy is useful in a wide variety of applications including solder [0021]; it can be formed into a metal alloy strip by roll forming into a wire, tube or other shapes and can be used for pipes, wire, cable, solder or welding wire as suitable for connecting two or more metal materials [0186, 0280]. Consequently, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a solder joint using the corrosion resistant tin-based alloy in Carey in order to connect two metal materials.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Koda as applied to claim 1 above, and further in view of Murphy (US 2016/0271738, “Murphy”, of record).
As to claim 18, Carey does not specifically mention a solder powder. However, such solder form is known in the art. Murphy teaches that the solder alloy can be in several forms, including a solder powder [0004]. The solder powder can then be blended with a flux to produce a solder paste [0025] and used in a variety of electronics assembly soldering processes [0030]. Thus, it would have been obvious to a person of ordinary skill in the art to form a solder powder consisting of a solder alloy in Carey & Koda in order to produce a solder paste for soldering a particular desired electronics assembly. 
As to claim 19, Carey as modified by Murphy in claim 18 above discloses soldering an electronics assembly with the solder alloy composition and thus, it includes a solder joint formed by the solder alloy.


Response to Amendment and Arguments
Applicant’s arguments with respect to recently amended claims have been considered but are moot because the new grounds of rejection does not rely on the Murphy reference applied in the prior rejection for pertinent matter challenged in the arguments. Specifically, current grounds of rejection set forth above include newly cited disclosure of Carey.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/22 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735